Citation Nr: 0208159	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1966 to April 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and 
December 1999 by the Department of Veterans Affairs (VA) 
Houston, Texas, Regional Office (RO).  In the decisions, the 
RO concluded that the veteran had not presented new and 
material evidence to reopen a previously denied claim for 
service connection for post-traumatic stress disorder.  

A hearing was held at the Board in Washington DC in August 
2001.  The Board remanded the case for additional development 
in November 2001.  The requested development has since been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for post-traumatic stress disorder in a decision of May 1996, 
and the veteran did not perfect an appeal. 

2.  The additional evidence presented since May 1996 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of May 1996 which denied 
service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).

2.  The additional evidence presented since May 1996 is not 
new and material, and the claim for service connection for 
post-traumatic stress disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the veteran's claim.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  The RO made appropriate attempts 
to obtain all relevant evidence identified by the veteran.  
The claims file contains his service medical records.  
Numerous post-service treatment records have also been 
obtained.  In September 1999, the RO wrote to a jail where 
the veteran said that he had received treatment for post-
traumatic stress disorder and requested his treatment 
records, but no response from the jail was received.  The RO 
notified the veteran in the statement of the case of January 
2000 that no reply had been received from the jail.  During 
the hearing held in August 2001, the veteran stated that he 
would attempt to obtain those records and submit them, but he 
did not do so.  Under these circumstances, the Board 
concludes that there is no further duty on the part of the VA 
to attempt to obtain those records.  

The veteran has been afforded a mental examination by VA to 
assess the nature and severity of his disability.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted an examination, and offered 
appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as a 
psychosis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f)

The RO denied the veteran's claim for service connection for 
post-traumatic stress disorder in a decision of May 1996.  
The veteran was notified by letter of that decision and of 
his right to file an appeal, but he did not do so and the 
decision became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
were negative for any references to a psychiatric disorder.  
The report of a medical examination conducted in March 1968 
for the purpose of his discharge from the United States Navy 
shows that psychiatric evaluation was normal.  

In a statement in support of claim dated in January 1996, the 
veteran requested compensation for post-traumatic stress 
disorder.  He stated that while in service he was severely 
beaten by nine other servicemen.  He said that since then he 
had flashbacks and nightmares with sweats.  He also said that 
he had been treated for the disorder at a VAMC in Houston 
Texas from October 1994.  

The treatment records from that VAMC were obtained, but 
showed that the veteran had been diagnosed with a psychosis 
rather than with post-traumatic stress disorder.  For 
example, a psychiatric treatment note dated in October 1995 
shows that the impression was paranoid schizophrenia.  It was 
further stated that the veteran did not have "full PTSD."  

In the decision of May 1996, the RO concluded that there was 
no basis for granting service connection for post-traumatic 
stress disorder because the veteran's medical treatment 
reports did not show a diagnosis of post-traumatic stress 
disorder.  The veteran filed a notice of disagreement in July 
1996, and the RO issued a statement of the case later that 
month, but the veteran did not subsequently perfect an appeal 
by submitting a substantive appeal statement.  

The veteran subsequently requested that his claim be 
reopened, but that request was denied by the RO and the 
veteran perfected this appeal.  The veteran contends that the 
RO made a mistake by failing to reopen and grant his claim 
for service connection for post-traumatic stress disorder.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
May 1996 decision includes several duplicate copies of 
treatment records which were already considered in connection 
with the previous denial of the claim.  Clearly such records 
do not amount to new and material evidence.

The additional evidence also includes the report of a mental 
disorders examination conducted by the VA in September 1997 
which shows that the veteran again reported a history of 
having been beaten during service.  He further reported that 
he was abducted by aliens during the beating and they told 
him that if he drank his urine it was drinking the waters of 
life.  Following examination, the diagnoses were (1) 
schizophrenia, paranoid type; and (2) polysubstance abuse.  

The additional evidence also include several additional VA 
treatment records, however, none of these records contain a 
diagnosis of post-traumatic stress disorder. For example, a 
VA hospital discharge summary dated in September 1997 shows 
that the diagnoses were (1) schizophrenia, provisional; (2) 
marijuana dependence; and (3) cocaine abuse.  Although the 
veteran's report of having been assaulted during service was 
noted, psychological testing was most consistent with a 
diagnosis of schizophrenia.  It was also noted that there was 
an issue of exaggeration of symptoms for claims purposes 
versus a delusional process as part of his schizophrenia.  A 
VA psychiatry record dated in October 1997 also reflects a 
diagnosis of schizophrenia.  

The veteran testified before the undersigned Member of the 
Board during a hearing held in August 2001.  The veteran's 
representative stated that he had instructed the veteran to 
try to obtain records from the jail where he said that he had 
been treated for post-traumatic stress disorder.  The veteran 
stated that his treating psychiatrist at the VA had told him 
that he had post-traumatic stress disorder.  He reported that 
the psychiatrist had given him a written statement verifying 
this, but that he had misplaced it.  The veteran also 
reported that his hospitalizations at the VA were for 
treatment of post-traumatic stress disorder.  He said that 
the most recent hospitalization had been in December 1999.

Following the hearing, the Board remanded the case to the RO 
for obtaining additional development of evidence.  The RO 
obtained records from the VAMC, but determined the veteran 
had not been hospitalized in December 1999 as reported in his 
testimony.  A VA treatment record dated in November 2000 
reflects a diagnosis of schizophrenia.  In the record, it was 
noted that the veteran reported that voices kept him from 
sleeping.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board finds that the additional evidence still does not 
include any competent medical evidence to show that the 
veteran currently has post-traumatic stress disorder.  The VA 
treatment records consistently show that the diagnosis has 
been schizophrenia rather than post-traumatic stress 
disorder.  Although the veteran has presented testimony in 
which he expressed his own belief that he has post-traumatic 
stress disorder, he is not competent to render a diagnosis of 
a medical disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Although the veteran had 
reported that his doctors had told him that he had post-
traumatic stress disorder, this statement by the veteran is 
not sufficient to reopen the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to support a claim because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

For the foregoing reasons, the Board finds that the 
additional evidence presented since May 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.  Accordingly, the decision of 
May 1996 which denied service connection for post-traumatic 
stress disorder remains final.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder.  The claim remains denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

